DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/23/2021 has been entered and fully considered.

Response to Arguments
In light of the applicant amendment filed 04/23/2021, the claim objection has been withdrawn.
In light of the applicant amendment filed 04/23/2021, the 35 U.S.C 112 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-16 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Yi, U.S. Pub. Number 2016/0180065 A1, discloses a tamper protection of an application to be used for an application that separates the inputted codes into sensitive codes requiring application tamper protection and general codes including sensitive method calling routine for calling the sensitive codes by 

Newly cited reference, LeMay U.S. Pub. Number 2018/0004946 A1, discloses instructions that perform stack pop operations may be implemented such that they automatically overwrite and/or clear the stack slot that is popped, for example, to avoid leaking secrets stored on the stack. 

Newly cited reference, Branco, U.S. Pub. Number 10,360,373 B2, discloses storing an address of a first cryptographic key of a plurality of cryptographic keys in a dedicated register as a key address pointer; determining a return address based upon a current instruction pointer and pushing the encrypted return address onto a stack; receiving a return instruction; and responsive to receiving the return instruction: popping the encrypted return address off of the stack.

Although, the combination of all the references above discloses a methods and systems which trusted code may be modified so that the untrusted code is invoked and using call graph to identify the services that handle the data that matches the pattern and determine whether there are potential paths, during execution of the computer program which indicate a security vulnerability in the computer program.
What is missing is a teaching, motivation, or suggestion to removing at least a portion of the control flow addressing from the software article, wherein removing the at least a portion of the control flow addressing from the software article comprises replacing call and return functions with protected execution instructions, wherein the protected execution instructions replace call functions by pushing a return address associated with the current instruction pointer to a secure return stack; and wherein the 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 13, and 21, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 13, and 21 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/VU V TRAN/Examiner, Art Unit 2491                                                                                                    

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491